Citation Nr: 1021593	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  02-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active duty for training from March 1962 to 
September 1962 and active duty from December 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  This appeal was 
previously remanded by the Board in February 2009, December 
2006 and May 2005.  


FINDINGS OF FACT

The Veteran's lumbar strain is manifested by pain, 
tenderness, and muscle spasm; it is not manifested by forward 
flexion limited to 30 degrees or less, ankylosis, or 
objective neurological impairment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability 
rating in excess of 20 percent for a lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 & 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-43 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in May 2002, which was prior to 
the initial decision in this matter, informed him of the need 
to demonstrate a worsening of his service-connected lumbar 
strain.  While the Veteran was not informed of how effective 
dates are assigned until a letter dated March 2006, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in May 2002, March 2003, February 2006 and 
September 2008, and VA has obtained these records as well as 
the records of the Veteran's outpatient treatment with VA.  
Copies of private medical records submitted by the Veteran 
have also been incorporated into the claims file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not yet been 
obtained, and in a July 2009 letter, the Veteran informed VA 
that he had no further information or evidence to submit in 
support of his claim.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).



Facts 

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for his service-connected 
lumbar strain.  For historical purposes, the Veteran was 
originally granted service connection for a lumbar strain in 
a May 1970 rating decision.  A disability rating of 10 
percent was assigned under Diagnostic Code 5295, effective as 
of September 14, 1969.  VA received the Veteran's claim for 
an increased disability rating in March 2002, and in a June 
2002 rating decision, the Veteran's disability rating was 
increased to 20 percent, effective as of March 14, 2002.  The 
Veteran appealed this decision to the Board in December 2002, 
contending that his back condition was more than 20 percent 
disabling.  

Upon filing his claim, the Veteran was afforded a VA 
examination of the spine in May 2002.  The Veteran complained 
of moderate low back pain with radiation to the whole spine 
and shoulders, head, and neck.  He also reported a numbness 
of both posterior thighs and toes, but there were no other 
complaints regarding the lower extremities.  There was also 
no report of fecal or urinary incontinence.  The Veteran 
denied any trips to the emergency room due to his low back 
pain in the last year.  Range of motion measurements for the 
thoracolumbar spine revealed forward flexion to 60 degrees, 
extension to 35 degrees, bilateral lateral rotation to 
35 degrees, and bilateral lateral flexion to 30 degrees.  
There was moderate objective evidence of painful motion on 
all movements of the lumbar spine, but there was no evidence 
of painful motion on the last degree measured.  There was 
also moderate lumbar paravertebral muscle spasm.  There was 
no objective evidence of weakness of the lower extremities 
and the lower extremities had full muscle strength with no 
muscular atrophy.  The Veteran also had a normal gait cycle.  
Left knee jerk was absent and ankle jerk was absent 
bilaterally.  The examiner diagnosed the Veteran with a 
lumbosacral strain.  

The Veteran was afforded an additional VA spine examination 
in March 2003.  The examiner noted that the Veteran received 
a magnetic resonance image (MRI) in September 2002 that 
revealed degenerative disc disease at the L4-5 level with a 
small disc protrusion at the L4-5 level.  The examiner noted 
that the Veteran was objectively diagnosed with discogenic 
disease more than 33 years after separation from service.  
The examiner opined that the Veteran's present disc disease 
was not related to or secondary to his service-connected 
lumbosacral strain.  

The examiner concluded that the Veteran had normal posture 
and gait, with a normal lumbar spine and lower extremities.  
Range of motion measurements of the thoracolumbar spine found 
forward flexion to 40 degrees, extension to 10 degrees, 
bilateral lateral rotation to 20 degrees and bilateral 
lateral flexion to 20 degrees.  The examiner concluded that 
there was pain on the last degree of motion with additional 
limitation due to pain upon repetition.  There was moderate 
objective evidence of painful motion on all movements of the 
lumbosacral spine with palpable moderate lumbosacral spasm.  
There was no evidence of postural abnormalities of the back 
or fixed deformities.  

Sensory examination of the lower extremities revealed some 
diminished pinprick and smooth sensation in all the 
dermatomes of the legs.  The Veteran had normal muscle tone 
of the lower extremities with no atrophy, but he had mild 
weakness of the left ankle dorsiflexion muscle and the 
extensor hallucis longus.  Ankle jerk reflex was absent 
bilaterally.  The examiner diagnosed the Veteran with a 
lumbosacral strain and degenerative disc disease at the L4-5 
level with a small disc protrusion.  

The Veteran was afforded an additional VA spine examination 
in February 2006.  Examination of the thoracolumbar spine 
revealed a range of motion of forward flexion from 0 to 50 
degrees (with pain from 30 to 50 degrees), extension from 
0 to 10 degrees with pain, bilateral lateral flexion from 0 
degrees to 15 degrees with pain, and bilateral lateral 
rotation from 0 degrees to 15 degrees with pain in the last 
10 degrees.  The examiner indicated that there was objective 
evidence of pain but not evidence of weakness, fatigue or 
incoordination.  The Veteran also suffered from muscles 
spasms, but there was no evidence of ankylosis or guarding 
severe enough to result in an abnormal gait or spinal 
contour.  It was also noted that the Veteran denied being 
recommended any bedrest by a physician for his spine over the 
previous 12 months.  

Sensory examination revealed the Veteran to be intact to 
pinprick in both lower extremities.  Motor examination 
revealed no muscular atrophy or abnormal muscle tone and the 
Veteran had full strength proximally and distally in both 
lower extremities.  Reflexes were also normal and symmetrical 
in both lower extremities.  The examiner diagnosed the 
Veteran with a lumbosacral strain.  In addition, a diagnosis 
of lumbosacral discogenic disease at the L4-5 level was 
assigned.  The examiner noted that the Veteran suffered 
moderate to severe limitations in his lumbosacral range of 
motion due to pain from his degenerative discogenic disease.  

The Veteran was most recently afforded a VA examination of 
the thoracolumbar spine in September 2008.  The examiner 
noted that the Veteran had a service-connected lumbar strain 
and that he happened to have discogenic disease of the lumbar 
spine that was not related to service.  The examiner noted 
that the Veteran walked with a one point cane and that he 
could walk for 10 to 30 minutes.  The examiner also indicated 
that the Veteran was independent in self-care and activities 
of daily living, aside from sometimes needing assistance for 
dressing his lower extremities.  No occupational impairment 
was noted because the examiner indicated that the Veteran had 
not worked since 1972 due to a neuropsychiatric condition.  
The Veteran also denied any physician prescribed bedrest due 
to his back pain.  

Thoracolumbar range of motion was found to be forward flexion 
to 40 degrees (with pain in the last 10 degrees of motion), 
extension to 30 degrees (with pain in the last 10 degrees of 
motion), bilateral lateral flexion was form 0 to 30 degrees 
(with pain in the last 10 degrees of motion), and bilateral 
lateral rotation was from 0 degrees to 30 degrees (with pain 
in the last 10 degrees of motion).  There was objective 
evidence of tenderness of the lumbosacral spine as well as 
spasms.  However, it was noted that the Veteran did not 
suffer from muscle spasms or guarding severe enough to result 
in an abnormal gait or spinal contour.  The Veteran was noted 
to walk with an antalgic gait and a limp from the right leg.  
Neurological examination revealed normal sensation to 
pinprick in the lower extremities with no muscular atrophy 
and full muscle strength.  Reflexes were normal and 
symmetrical bilaterally as well.  

The examiner diagnosed the Veteran with a lumbar strain and 
lumbar discogenic disease at the L4-5 level.  The examiner 
opined that it was the Veteran's nonservice-connected 
discogenic disease that caused the Veteran's limited range of 
motion in the spine.  The examiner noted that the Veteran's 
discogenic disease had no relation to the lumbosacral strain, 
but was in fact due to aging.  

Analysis

When the Veteran filed his claim for an increased disability 
rating in March 2002, his lumbar strain was rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  In considering the Veteran's claim, 
the Board notes that the regulations for rating disabilities 
of the spine were revised during the pendency of the 
Veteran's claim, effective September 26, 2003. See 67 Fed. 
Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  In this regard, if a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the Veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000; VAOPGCPREC 7-2003.  
Amendments with a specified effective date without provision 
for retroactive application may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran.  In this case, either the old or 
revised rating criteria may apply, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-2000.

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2003).

The previously outlined evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 
20 percent for his lumbosacral strain based on the rating 
criteria as they existed prior to September 26, 2003.  The 
evidence demonstrates that the Veteran's lumbosacral strain 
is not of sufficient severity to result in listing of the 
whole spine to the opposite side.  VA examination of March 
2003 and September 2008 indicate that the Veteran did not 
suffer from abnormal gait or spinal contour.  There is also 
no evidence of a positive Goldthwaite's sign or abnormal 
mobility on forced motion.  Finally, while there is evidence 
of limited forward flexion and some degree of loss of lateral 
motion, the preponderance of the evidence of record 
demonstrates that this is due to the Veteran's nonservice-
connected degenerative disc disease.  The March 2003 VA 
examiner concluded that the Veteran's disc disease was not 
related to or secondary to his service-connected lumbosacral 
strain.  The September 2008 VA examiner also concluded that 
the Veteran's discogenic disease had no relation to his 
service-connected lumbosacral strain, but was in fact due to 
the natural aging process.  

The Board has also considered whether the Veteran may be 
entitled to an increased disability rating based on the 
General Rating Formula for Diseases and Injuries of the Spine 
based as they have existed since September 26, 2003.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
where the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, where muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The next-higher disability rating of 40 percent is warranted 
when there is evidence of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation will be 
assigned with evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires evidence 
of unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (in effect from September 
26, 2003).  

According to the Veteran's September 2008 VA examination, the 
biggest reason for the Veteran's limitation of motion is due 
to his nonservice-connected degenerative disc disease.  
Nonetheless, the Veteran was capable of forward flexion to 
40 degrees during this examination.  The next-higher 
disability rating of 40 percent requires evidence of forward 
flexion limited to 30 degrees or less.  While the February 
2006 VA examination found the Veteran's range of motion to be 
further limited to 30 degrees due to pain, this examiner 
indicated that the Veteran's limitation of motion was due to 
pain from his nonservice-connected degenerative discogenic 
disease.  As such, the preponderance of the evidence of 
record demonstrates that the Veteran's service-connected 
lumbosacral strain has not resulted in limitation of forward 
flexion to 30 degrees or less.  

The Board also notes that there is no evidence of ankylosis 
of the thoracolumbar spine in this case, and as such, a 
higher disability rating of 50 percent is not warranted 
either.  According to the February 2006 VA examiner, there 
was no evidence of ankylosis.  In addition, unfavorable 
ankylosis is a condition in which the entire spine is fixed 
in flexion or extension, while fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Note (5).  Since the evidence 
has consistently demonstrated that the Veteran is capable of 
some degree of motion of the spine, the evidence establishes 
that the Veteran does not suffer from ankylosis.  

The Board has also considered whether the Veteran may be 
entitled to a separate disability rating for neurological 
manifestations of his lumbosacral strain.  According to Note 
(1) of 38 C.F.R. § 4.71a, the rater is to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  However, the 
preponderance of the evidence in this case does not suggest 
that the Veteran suffers any neurological manifestations as a 
result of his service-connected lumbosacral strain.  
According to the February 2006 and February 2008 VA 
examination, sensory, motor and reflex examination were 
normal.  Also, while the record contains a letter dated May 
2009 from a private physician that notes subjective 
complaints of bilateral leg numbness, tingling, and weakness, 
the physician went on to indicate that an electromyelograph 
(EMG) and a nerve conduction velocity (NCV) revealed no 
objective evidence to suggest peripheral neuropathy.  While 
there are earlier reports of neurologic manifestations, such 
as the March 2003 VA examination, there is no evidence 
suggesting that these manifestations were related to the 
Veteran's service-connected lumbosacral strain.  As such, the 
preponderance of the evidence demonstrates that the Veteran 
does not suffer from any objective neurological 
manifestations related to his service-connected lumbosacral 
strain.  

In summary, there is no evidence to suggest that the Veteran 
has met the criteria necessary for a disability rating in 
excess of 20 percent for his lumbosacral strain at any time 
during the pendency of his claim, either under the current 
rating criteria or the rating criteria as it existed prior to 
September 26, 2003.  As such, the Veteran's claim of 
entitlement to an increased disability evaluation must be 
denied.  

The Board recognizes that the Veteran believes he is entitled 
to a disability rating in excess of 20 percent for his 
lumbosacral strain.  In a September 2008 letter, the Veteran 
indicated that his back resulted in significant pain, muscle 
spasms, numbness in the lower extremities, and occupational 
impairment.  However, these claims do not suggest entitlement 
to a higher disability rating.  The Board is not denying that 
the Veteran suffers from back pain and discomfort.  However, 
the preponderance of the evidence demonstrates that the 
Veteran's significant impairment is due to a nonservice-
connected spinal disability, and not due to his service-
connected lumbosacral strain.  In addition, a 20 percent 
disability rating is meant to compensate a Veteran for pain, 
limitation of motion, and some degree of occupational 
impairment.  

The Board considered a higher evaluation due to any 
functional loss due to pain and functional loss due to 
weakness, fatigability, incoordination or pain on movement.  
However, while there was pain shown on motion in examination 
of February 2006, there was no evidence of weakness, fatigue, 
or incoordination.  Pain was also show to limit low back 
motion to 30 degrees on examination of September 2008, but 
the examiner opined that the Veteran's non-service connected 
low back disability (discogenic disease).  Thus, a higher 
rating based on painful motion is not warranted.  See DeLuca, 
8 Vet. App. 202 (1995).

The Board has also considered whether a claim for total 
disability benefits based on individual unemployability is 
warranted.  The Court has held that TDIU is an element of an 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  However, as noted above, the Veteran's September 
2008 VA examination notes that the Veteran has been 
unemployed since 1972 as a result of a nonservice-connected 
neuropsychiatric condition.  Since there is no evidence to 
suggest that the Veteran is unemployable as a result of his 
service-connected lumbar strain, further consideration of 
this matter is not warranted.  

Extraschedular consideration under 38 C.F.R. § 3.321 is also 
not warranted as there is no evidence that this disability 
causes marked interference with employment or frequent 
hospitalizations.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate in this case.  However, as 
outlined above, the Veteran's symptomatology has not 
warranted a disability rating in excess of 20 percent at any 
time during the pendency of his claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 20 percent for a lumbar 
strain must be denied.




ORDER

Entitlement to a disability rating in excess of 20 percent 
for a lumbar strain is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


